ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_08_EN.txt. 146

DISSENTING OPINION
OF JUDGE “AD HOC” OFFERHAUS
[Translation ]

1. In this case, which concerns the application of the Convention
of 1902 on guardianship, the question is one of an infant of Dutch
nationality, born on May 7th, 1945, in Sweden, the daughter of a
father of Dutch nationality and of a mother Swedish by birth, who
had acquired Dutch nationality by her marriage. The mother died
on December 5th, 1953, and the father became, by operation of
law, guardian of the infant, in virtue of his national law (Art. 378,
B.W. Netherlands).

The Convention of 1902 governing the guardianship of infants is
applicable in this case because according to its Article 9 it applies
to the guardianship of infants nationals of one of the contracting
States who have their habitual place of residence in the territory of
another of those States.

The organization of the national guardianship in this case
passed through various phases before reaching its present state.
A deputy-guardian, in the person of M. Idema, was appointed
only on June 2nd, 1954. Then, on August 5th, 1954, the Dordrecht
Court relieved the father, Johannes Boll, of his functions as guard-
ian, and appointed instead Mme Catharina Trijntje Postema,
widow Idema, hereinafter called Mme Postema.

Meantime, in Sweden, the Swedish authorities had taken meas-
ures of “protective upbringing” which at once made apparent a
conflict with the organization of the national guardianship. On
May 5th, 1954, evidently not yet being aware that Dutch nationals
were involved, the Child Welfare Board of Norrkôping approved
the taking in charge of Marie Elisabeth Boll by its President
pursuant to Article 22 (a) of the Swedish Law of June 6th, 1924, a
measure which was confirmed and therefore maintained in the
proceedings of June 22nd and October 5th, 1954, and again, on a
fresh application, maintained in the first and the last of the three
decisions in 1955. After a provisional phase, the child was entrusted
to her maternal grandfather, M. Lindwall.

The decision of June 22nd, 1954, to maintain the measure was
taken in full knowledge of the nationality of the parties and of the
appointment of M. Idema as deputy-guardian, and that of Octo-
ber 5th, 1954, in full knowledge of the appointment of Mme Postema
as guardian in place of the father. Clearly, when the measure of
protective upbringing was taken on May 5th, 1954, the Swedish
authorities were unaware of the foreign nationality of the infant—
which was perhaps also due to the fact that, by mistake, Johannes
Boll had, on March 18th, 1954, had himself registered as guardian
in Sweden, that is to say as guardian in the limited sense of adminis-

95
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) ‘147

trator of the child’s property, according to Swedish law, in addi-
tion to the custody which Sweden allowed him according to Swe-
dish law. This mistake, although regrettable, in my opinion did not
prejudice the father’s rights. Moreover, the father’s Swedish guard-
janship was revoked on September 16th, 1954, and the god man
who had been appointed, was discharged on July 2nd, 1955. Only
the custody is in issue. |

2. In the six decisions regarding protective upbringing, no men-
tion was made of an accusation brought against the father, except
in the resolution of the Government of the Province of Ostergôtland
of October 28th, 1955, the allusion to a suspicion which existed at
the time of the first taking in charge by the Child Welfare Board.
In all the decisions, even in the first one, allusion is only made to a
danger to the moral or mental health of the child and, after the
appointment of the female guardian, to the fear that notwith-
standing her powers, the child would remain under her father’s
influence. Even this fear was based oniy on negative data, that is
on the lack of information regarding the circumstances in which
guardianship was being exercised in the Netherlands, and on the
presumed ignorance of the Dordrecht Court as to the reasons for
the Swedish measures.

In the Swedish law of June 6th, 1924, on protective upbringing,
Article 22 enumerates the cases in which such measures are per-
missible. The text of Article 22 runs:

“In conformity with Articles 23-25, the Child Welfare Board will
take measures concerning:

(a) a child under sixteen who, in the family home, is ill-treated
or exposed to serious neglect or any other danger affecting its
physical or mental health;

{b) a child of the same age who, by reason of the immorality or
negligence of its parents or of their unsuitability for the duty of
educator, is in danger of becoming a delinquent;

(c) a child under eighteen whose delinquency is so serious that
special educational measures are required to correct it; and

(d) a person between eighteen and twenty-one who is found to
be leading an irregular, idle or immoral life or who exhibits other
serious vices, the correction of which calls for special measures on
the part of society (law of April 14th, 1944).”’

Under Article 34, a non-delinquent child will, in the absence of
special circumstances, be placed in a suitable family.

The one case which, in the view of the Swedish authorities, arose
in the present instance was that mentioned in paragraph (a). There
was no question of the infant’s being ill-treated or exposed to serious
negligence, the question was of a danger regarding her physical or
moral health. Article 22 (a) requires that this danger should be
one threatening her in the family home. The Swedish authorities

96
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 148

based the measures which they took on the existence of such a
danger. This comes under the title of the Law which, according to
the French text, concerns “‘la protection des enfants et la protection
de la jeunesse” [“the protection of children and young people’).

It is certainly to be regretted that the Court only knows the
decisions and the facts which these bring to light. For whatever
reason, neither Government has given the Court more detailed
information, and the mystery of incomplete reports and statements
has been maintained—marked in the decisions by dots. One does
not know whether the child is familiar with her national language
nor how she is getting on in the family where she is placed. Follow-
ing the exhaustion of the local remedies, and pending the Judg-
ment on the Application of the Netherlands Government, the pres-
ent situation has continued.

However, the Court had to decide whether at the moment of the
institution of the protective upbringing and of its maintenance,
these measures were compatible with the Convention, and, if not,
whether they should be ended. Therefore, in my view, one must
adjudicate on the facts advanced by the Parties which, however
incomplete they may be, show that the protective upbringing has
only been instituted and maintained for reasons connected with the
moral or mental health of the infant. It is the right of the Parties
in the case to ask the Court to give its Judgment on these facts
alone.

3. Although in the Judgment of the Court the measure of pro-
tective upbringing is considered as outside the scope of the Conven-
tion—an opinion with which I cannot agree—the Court accepts
that, in particular in the decision of the Supreme Administrative
Court of October 5th, 1954, the capacity of the Dutch female
guardian to concern herself with the person of the infant was
recognized. This is the starting point for the ensuing considerations
in which the Court holds that the protective upbringing cannot be
regarded as a rival guardianship to the guardianship instituted in
the Netherlands.

Next, it is said of the protective upbringing that it impedes the
exercise by the guardian of the full right to custody which is hers
by Dutch law in conformity with the Convention.

It may indeed be said that the whole dispute concerning the
question whether protective upbringing has an object other than
the organization of the guardianship presupposes the recognition
of the Dutch guardianship.

None the less, I should have preferred a categorical declaration in
which the Court held that the guardianship of the parental guard-
jan and that of Mme Postema or at least the latter, constituted
guardianship within the meaning of the Convention. The Court
would thereby have rejected the Swedish Government’s contention
that Mme Postema’s guardianship was based on the puissance

97
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 149

paternelle of Johannes Boll and that it could not, for that reason,
be recognized. Furthermore, by such a formal declaration, the
Judgment would have interpreted the Convention in a strict and
clear fashion. However, in my view, the Judgment will none the
less have the same effects.

For the interpretation of the Convention in this sense, I attach
great importance to the indications to be found in the Acts of the
Hague Conferences of 1893, 1894 and 1900 which, in this respect,
are more important than the representatives of the two Govern-
ments have indicated. In particular, it appears that the applica-
tion of the national law of the infant, as regards the reasons for
guardianship, mentioned in Article 5, is equally valid for Article 1.
For example, if the death of one of the parents deprives the infant
of the care of both its parents, there is then a “guardianship” in
an ‘‘autonomous”’ sense acceptable for other countries.

4. If it be accepted that the guardianship of the two successive
guardians instituted in the Netherlands is wholly governed by the
Dutch law of the infant, this means in the first place that the
national law is to be applied in the contracting States as regards
everything that concerns the exercise of guardianship until that is
finally terminated. In the Acts of the Second Hague Conference of
1894 (p. 112, Report of the Fourth Commission), mention is made
of the difficulties which the application of a foreign law involves,
and the Commission therefore proposed to regulate the matter in
such a way that the competence of the courts and of the authorities
and the law applicable should coincide. The Commission clarified
its point of view by stating that the difficulties were already most
embarrassing and that ‘‘those involved in the organization of a
complete juridical situation, 2n all its phases and with all its com-
plications, would be even more so”. This same expression ‘‘guard-
janship in all its phases” recurs in the commentary on Article r,
also on page 112. Apparently, the aim was to regulate the whole
organization of guardianship, in conformity with the Preamble to
the Convention, which refers to ‘common provisions to govern
guardianship’.

In the second place, for the father-guardian or the mother-guard-
ian, and also as regards the non-parental guardian, guardianship
within the meaning of the Convention includes the custody of the
person of the infant. This is also recognized by the Court. If the ~
content of the notion of “‘guardianship” is determined by the
national law, and if the national law includes custody, the con-
tracting States are bound to recognize this right of custody. More-
over, in the original text of the Swedish law of July 8th, 1904,
which was intended to make possible the accession of Sweden to
the Convention (Kosters and Bellemans, p. 723), Article 5 of
Chapter 4 regulates the appointment of a delegate to look after
the property and the person of the infant (cf. also the present text
in Annex D (a) of the Counter-Memorial).

98
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 150

Guardianship, within the meaning of the Convention, must there-
fore include the national guardianship for the whole period of
guardianship and for all the care that the person of the infant
requires, so to speak in extrinsic and intrinsic totality. It follows
that one may not say that the Convention was only meant to regu-
late conflicts of laws. Above all, what is important is to determine
the scope of the provisions comprised in such a conflict.

Now, the scope of the Convention is fairly wide. Guardianship
formed part of a whole system of international conventions which
was in contemplation at The Hague, including the guardianship of
adults, which became the Convention concerning interdiction and
similar measures of protection—as, in the 1893 programme, a
convention was planned on puissance paternelle as well.

In the Acts of 1894 (pp. 111-112}, the Fourth Commission ex-
pressed the view that what was involved was protection through
guardianship—the word ‘protection’ was used three times—and
this is asserted in Article 6, which provides that the administration
of a guardianship extends to the person and to all the property of
the infant, and also in Article 7, which allows measures for the
protection of the person and interests of a foreign infant to be
taken by the local authorities.

As regards the extrinsic scope of guardianship, this institution
could in no way and nowhere exist or function without intervention
and permanent supervision by the courts or the administrative
authorities, or both. Literally, éwfela means protection. The
institution of guardianship does not fall exclusively within the
domain of private law. From the outset, the public interest was
involved and it is so at present in an even larger measure, in all the
contracting States.

The present regulation of Dutch guardianship includes the
removal or discharge of a guardian if he neglects his obligations
(Art. 419, para. 1, No. 2, Burgerlijk Wetboek)—the right of the
Department of the Public Prosecutor to entrust the infant to a
Guardianship Council (Voogdijraad, since 1955 Raad voor Kinder-
bescherming) in case of the removal of the guardian (Art. 421 a)—
the discharge of the guardian at the request of the Department of
the Public Prosecutor or the Guardianship Council (Art. 423 j°
374 a, B.W.)—supervision by the deputy-guardian—various rights
of the Guardianship Council and the Children’s Judge—guardian-
ship exercised by bodies, as ordered by the Court (Art. 396). There
is always a competent court in the Netherlands, by virtue of the
requirement that the deputy-guardian should reside within the
territory, as well as a Guardianship Council dealing with infants
residing abroad (Art. 467 a).

Further, there are the provisions concerning the placing under
supervision of a child in danger of moral or physical harm which are
applicable both in the case of the exercise of parental power and
also in that of the exercise of guardianship (Arts. 365 to 373, recently

99
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 151

amended by the Law of July zoth, 1955, j° 418 B.W.). A family
guardian is appointed by the Children’s Judge. The latter may
place the infant in an establishment or elsewhere. The whole of
this institution was described by the Applicant Party as a measure
for the assistance of the guardian in the matter of the upbringing
of the infant. The guardian may be removed by the Court should
he seriously neglect the directions of the family guardian or prevent
the application of measures for the placing of the infant (Art. 410,
para. 1, No. 7).

Ever since the entry into force of the codification of 1838, the
surviving father or mother has had the guardianship; there has
been a deputy-guardian (except in the irrelevant case of Art. 427
B.W.); the court has had the right to remove the guardian; the
guardian has had the duty of taking care of the person of the infant
and, if he had serious misgivings as to the latter’s conduct, the
guardian could apply to the court for the detention of the infant
(Arts. 422, 423, 437, 441, 442, B.W., French translation by G. Tri-
pels, 1886). Thus there was already a system of protective rules
which have gradually been increased and improved.

Sweden, like other contracting States, was in a position to
know of this system of protection, as also of the draft law of Febru-
ary 6th, 1907, which came into force on December Ist, 1905, by
which the protection of children was modernized.

In Sweden the first law on protective upbringing dates from
1902. The consequences of all these laws must have been foreseen
before Sweden ratified the Convention in 1904—and afterwards the
Convention was not denounced.

In all the contracting States, legislation on the protection of
children, which in the beginning was little developed, has gradually
progressed and, as was mentioned in the Swedish arguments,
national organizations are, in conferences at Stockholm and else-
where, still right up to the present concerning themselves with
measures to be taken in common agreement.

The question whether these rules are to be found in the Civil
Code or in a special law is, in this connection, quite formal and
secondary. In the Netherlands they are to be found in the Civil
Code, both as regards puissance paternelle and guardianship. In
Sweden, where codification is of another kind and where custody
and guardianship are distinguished, they have been dealt with
separately, although in the 1949 law there are various provisions
whereby custody is entrusted to the guardian.

5. From these considerations I draw the conclusion that the
Convention governs the organization of guardianship in its totality,
with the aim of protecting children. In principle, it refers to the
national law, but this law gives way to the law of the place of
residence, as far as may be necessary. As an exception, if guardian-
ship is not or cannot be set up in accordance with Articles 1 and 2,

Too -
CONV. OF I1g02 (DISS. OPIN. OF JUDGE OFFERHAUS) 152

it is instituted and administered in conformity with the law of
the place of habitual residence of the infant abroad (Art. 3). As an
exception also, Article 7 provides that pending the institution of a
guardianship, and in all cases of urgency, measures required for the
protection of the person and interests of the infant may be taken by
the local authorities.

As soon as the nationality of the child became known to them,
why did the Swedish authorities not study the Convention and, in
compliance with Article 8, inform the Dutch authorities of the situa-
tion ‘‘as soon as it was known to them’’? According to the Swedish
law of July 8th, 1904 (Chapt. 4, Art. 2), a letter to the Swedish
Ministry of Foreign Affairs would have sufficed.

The Swedish authorities might have considered the application of
Article 7 as a measure of urgency. But in their decisions there is no
allusion to the 1902 Convention.

I do not share the view that in cases of urgency Article 7 only
concerns special or partial measures. Article 7 allows temporary
measures of urgency, even if they cover the whole intrinsic sphere
of guardianship.

As to the decisions of the Dutch courts, the applicability of
Article 7 has, in my opinion, been affirmed by the Judgment of the
Supreme Court (Hoge Raad) of May Ist, 1958 (N.J. 1958, 432),
concerning an infant of German nationality, placed under temporary
guardianship in virtue of Article 391 B.W. The Supreme Court
added—obiter dictum, moreover—that, even in the case of a well-
founded fear of the interests of the infant being neglected (Art. 391,
para. 2), the temporary guardianship should give way to the
authonty appointed by the national law of the infant, that is to
say, that it is for that authority to judge whether, having regard
to the child’s interests, the measures laid down in the national law
of the country to which the child belongs should be modified.

As to the question whether the measure of protective upbringing
taken on May 5th, 1954, should, after the event, be described as
urgent in the sense of Article 7, I would reply in the affirmative.
If there could be any hesitation on this point, it would be for a
reason of quite another kind: if one admits that the Child Welfare
Board was aware of the foreign nationality of the child, it should
have applied Article 8 of the Convention and should then have
taken action on the basis of the obligations laid upon it by this
Convention.

Article 7 cannot, after the event, be regarded as applicable to
the decision of the Government of the Province of Ostergétland
of June 22nd, 1954, and to the decisions which followed, because
the nationality of the father and the appointment of the deputy-
guardian were then known. The Government of the Province
should have abstained from taking any such decisions and should
have left the child to the care of her guardian and the supervision

IOI
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 153

of the deputy-guardian. After the change of guardian, moreover,
it was only the child’s health which was regarded as a reason
for the decisions. Hence, the situation was thenceforward completely
governed by the national law. In the Swedish decisions there is to
be found no reproach or fear as regards the guardian Mme Postema,
except the fear that the child would remain under the influence of
the father. Nothing in these decisions justifies any urgent measure
for the moral health of the child.

6. The second and the more important conclusion that I draw
from a comparison of the two systems, the Dutch and the Swedish,
for the protection of infants is the following: the provision of
Article 22 (a) of the Swedish Law of June 6th, 1924, and the
measures taken in execution of this single provision are of the same
nature as those laid down in the Dutch law applicable according
to the Convention. Obviously, they are directed towards the interest
of the infant. The situation before the Child Welfare Board was
one for which the rules regarding Dutch guardianship would have
offered a similar solution. The care of the physical and moral
health of the child, as also for her intellectual and religious edu-
cation, the choice of schools, the selection of the place of residence
for the child best adapted to her interests, are in the hands of the
person who has the child’s custody under the supervision of the
authorities. Once the Convention is involved, it is not the local
law but the national law which prevails. In this case, the application
of Article 22 (a) has, in fact, in contravention of the Convention,
prevented the exercise of the guardian’s rights and, consequently,
of the rights of the Dutch authorities.

Thus, it is not permissible to put children who are in a vulnerable
condition outside the scope of the Convention. How many children
of the present day are so vulnerable! It is a subject of anxiety for
all parents. It would be interesting to examine the percentage of
such cases among children under guardianship.

It should not be said that the removal of the infant constitutes
a danger in the sense of Article 22 (a). It is for the national guardian
and for the national authorities to see whether, in the circumstances,
a removal is possible or whether, temporarily, the child should stay
in Sweden. As we know, the guardian had already made arrange-
ments in this sense.

For these reasons, I am of opinion that the application of Arti-
cle 22 (a) of the Swedish Law of June 6th, 1924, should, in this case,
be judged incompatible with the Convention, with the exception of
the first taking in charge of the child in so far as that falls under
Article 7.

7. It follows from the foregoing that no obstacle can be placed
in the way of the application of the Convention of rgoz2, on the
ground that the whole subject of the Swedish law on protective

102
CONY. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 154

upbringing is outside the scope of the Convention, because of the
aim of this law to provide a social guarantee.

In considering the object of the whole of this law, the different
cases in which it may be applied are no longer distinguished. The
Swedish authorities had in view only the protection of the infant
against a danger concerning her physical or moral health, and this
in the family home. They applied Article 22 (a) only.

If one views the four cases enumerated in Article 22 according
to the same criterion, there is a whole legislative sphere which is
much larger than that involved in the present case. Delictual and
quasi-delictual situations are included. There is a risk, therefore,
of the social guarantee aspect imposing itself imperatively in cases
where the interest of the infant prevails. For the same reason also
there is reluctance to admit the apparently unacceptable conse-
quences of a Swedish law which has an extraterritorial effect and
which would have to be applied to Swedish infants in a foreign
country. But these consequences do not arise because the Swedish
law is confined to children “within a (Swedish) commune” and
because if the Convention was applied to such Swedish infants, this
would merely mean that the local authorities tolerate the handing
over of such an infant to the person who is in charge of him.

Without making any imputations as to the aims of the Swedish
legislators, I think that it might be an attractive policy to include
in local legislation rules governing a whole series of matters which,
without such rules, would be covered by the Convention, or to
unite in one law provisions of a penal and a civil nature, or to pass
legislation covering the whole question of the custody of children
from the point of view of a social guarantee—and this in opposition
to the legislation of those States which, with a view to the protection
of children, have included provisions covering the same matter in
their Civil Code. Merely by means of the label affixed to a law, the
aim of the Convention could thus be defeated.

It is not, indeed, a question of another subject, but of another
purpose in the legislator’s mind. In this connection, the English
word “purpose” is more indicative than the French word “‘objet’’.
The subject-matter is the legal relationship in question and the
rules which are applicable to it. In the present case, the legal
relationship is constituted by the personal situation of an infant
who is not under the puissance paternelle or the parental power of
her two parents; the legal rules are the provisions governing the
custody of such an infant. This subject-matter is the same in all
States.

What is different is the purpose aimed at by the rules. Here the
legislators and the courts are guided by “‘pre-occupations of a
moral and social order’.

In fact, what is being done is to make an exception for the
application of public law enactments or the principles of inter-

103
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 155

national ordre public, which thus come in again in disguise by the
window after having been chased out of the door.

The Applicant has rightly made an objection with regard to the
category of public law enactments. If indeed such a category
exists, it has by its absolute and static character a much wider
scope than the exception based on international ordre public, which
is relativist and dynamic and which, in any case, should be applied
with great prudence. This exception does at least allow an exami-
nation of the question whether, in a concrete case, the points of
attachment to the juridical system of the country of residence are
strong enough.

In the case of the Convention on guardianship, I would reject
the general exception. based on international ordre public because
in the Hague Conventions which were drawn up at the Conferences
of 1893, 1894 and 1900 the general formula of ordre public was
deliberately rejected and the system of individual treatment of
special cases was adhered to—cases in which, for reasons of public
or social interest, a different conflict rule seemed necessary. (Actes
1893, I, pp. 37-38, 41, 46-47, 74 et seg. Actes 1894, pp. 15, 48, 118,
125 et s£q.).

8. It cannot be denied that there are other subjects which are
not included in the Convention, such as puissance paternelle and
the interdiction of adults. It is a question of terminology and
phrasing for the draftsmen of conventions. The laws on compulsory
education, vocational training and health supervision, regulate
other matters, but that does not mean that the guardian of an
infant of foreign nationality does not retain the right to decide the
residence of the infant and that he may not, by such decision, put
an end to the application of such laws. And if these laws had to be
complied with, the guardian would remain in personal contact
with the infant to look after his welfare. Everything here depends
on the circumstances of the case, and one must not generalize.

The distinguishing of the competence of administrative organs,
to show the powers of local tribunals, is not decisive. The desig-
nation as an administrative or a judicial organ is often accidental
or secondary. The Swedish Government has described the decision
of its Supreme Administrative Court as a judicial one. In the
Netherlands it is the Court which appoints the guardian and directs
the supervision of the guardianship.

Also, the application of the Convention does not lead to negative
conflicts of jurisdiction. Clearly, the measures of local supervision
are not enforceable in other States, but the institution of guardian-
ship, as a whole, as it is regulated by the national law, meets the
needs. With regard to the Dutch institutions, I would refer to the
provisions enumerated above, which include the measures to be
taken by the courts, as well as the action of the Guardianship

104
CONV. OF 1902 (DISS. OPIN. OF JUDGE OFFERHAUS) 156

Council, the Amsterdam Council being competent as regards every
infant of Dutch nationality not residing in the Netherlands (compare
Arts. 460 to 461d, B.W.). These provisions apply in the case of a
Netherlands infant residing in Sweden or elsewhere. The guardian
is responsible for the care of the infant’s health and well-being and
he can be removed or other measures can be applied should he fail
to discharge his obligations. The local authorities must respect
this application of the national law. Inversely, in the case of a
Swedish infant who is in the Netherlands or elsewhere, the local
authorities are obliged to respect the measures of guardianship
ordered in Sweden. In the “juridical community” between the
contracting States, which has been invoked as far back as the Acts
of 1893, it is the rules of the national law which must be observed,
in conformity with that reciprocity which is at the basis of the
Convention,

I conclude that only Article 22 (a) of the Swedish Law of June 6th,
1924, is in issue and that the maintenance of the measures of
protective upbringing is not in conformity with the obligations
binding upon Sweden by virtue of the 1902 Convention.

(Signed) J. OFFERHAUS.

105
